Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

	Applicant’s “Amendment and Response” filed on 10/15/2021 has been considered.
Claims 1-21, 26-29 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/16/21, 10/14/21, 12/13/21 are being considered by the examiner. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Angelhag et al. (U.S. Patent Publication No. 2006/0135204) in view of Goldfarb et al. (U.S. Patent Publication No. 20140372320), in view of Teicher et al. (U.S. Patent No. 7,065,645), in view of DeLeon et al. (U.S. Patent Publication No. 2008/0113618).

Regarding claims 19, 26-27, Angelhag teaches obtain, by the one or more processors, data capable of establishing a wireless communication channel for exchange of information between and a second device;  8 of 20S156-0142USdetermine, by the one or more processors of the first device, an optical representation associated with the first device and configured to be transmitted by a display control component of the first device as one or more light signals (element 100, Fig. 1); transmit, by the display control component of the first device and through one or more visual indicators of the first device, the optical representation; obtain, by the one or more processors of the first device and in response to one of a visual inspection or an image capture by the second device (element 102, Fig. 1), an input from the second device; compare, by the one or more processors of the first device, the input with the optical representation; and in response to determining, by the first device, that the input corresponds to the optical representation, select at least one of the first mode and the second mode based at least on the information to be displayed (the indicia is a color that is output by means of a color emitting device. When the indicia is a visible symbol it is output by means of a display, or the indicia is a combination of characters that is output by means of a display, [40, 50-52].

It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Stockdale to include limitations as taught by Goldfarb, in order to process EMV card payments, (Goldfab, [0005]). 
Angelhag does not explicitly teach optical representation of the alphanumeric authentication data, wherein the alphanumeric authentication data is generated by a display control component of the first device; and is configured to be transmitted by the display control component of the first device as one or more light signals; transmit, by the display control component of the first device and through one or more visual indicators of the first device, the optical representation of the alphanumeric authentication data and wherein the first optical representation is different from the second optical representation;
However, Teicher teaches authentication processor 13 generates a challenge string, preferably using a random number generator, to be transmitted by wireless
 transmitter 14 for reception by receivers 33 of tags 22….The image read by scanner 16 from tag 22 contains the symbols displayed on both changeable screen 35 and fixed image 36. ID register 32 contains identification data of tag 22, as well as a secret key that is unknown to third parties and takes part in calculating the response string displayed on changeable screen 35. Changeable screen 35 will preferably use LCD or LED elements, Col.7 ln 49-67, FIGS. 5B–C illustrate an 201, Fig. 5; authentication device 11 operates its scanner 16 to scan scene 21, and image processor 15 is employed to identify tag 22 and transform the displayed symbols thereon into a readout string of digital ASCII characters, Col.7 ln 49-67; regular alphanumeric characters can be also used, in which case image processor 15 needs to include OCR (optical character recognition) capabilities, Col.7 ln 20-22; See Fig. 24 for 7-segment LCD or LED display changeable screen 552.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Teicher, in order to secure protection against an attacker, (Teicher, Col.1 ln 63-68).
Angelhag substantially discloses the claimed invention, however does not explicitly disclose send, by the one or more processors of the first device, a permission to the second device to establish the wireless communication channel between the first device and the second device for exchange of information; initiating, by the at least one payment object reader, a payment transaction between a merchant and a customer by accepting a payment via at least one payment object, the payment object reader operating in the first or second mode and comprising: a wireless transceiver configured to communicate with the POS terminal based on a wireless communication protocol; one or more light indicators configured to emit light in one or more colors, brightness, lightness, and intensities; However, DeLeon teaches the interface 951 may comprise a camera and image recognizing techniques for recognizing a pattern on the card 903. An 110-A may then initiate visual indicator patterns in each identified device (act 410). As described above, available devices may include light-emitting output devices (e.g., display screens, or LEDs) that are responsive to instructions from device 110-A relating to the manner and intensity of light discharged, [0050-0052].

Regarding claim 20, Angelhag does not teach, however Teicher teaches processors to generate the optical representation of the alphanumeric authentication data by encoding the alphanumeric authentication data in a color space, (FIGS. 5B–C illustrate an exemplary representation of the tag's fixed ID number “0062325”, by the slice colors white, white, green, blue, yellow, blue and purple, using the red color in slice 201, Fig. 5;).

Regarding claims 28-29, Angelhag does not teach, however DeLeon teaches a wireless transceiver configured to receive an image of the second optical pattern of the optical authentication data from a sensor associated with the POS terminal and a pairing component configured to compare the image with the second optical pattern of the optical authentication data, and in response to determining that the image corresponds to the second optical pattern of the optical authentication data, sending by 110-A may then initiate visual indicator patterns in each identified device (act 410). As described above, available devices may include light-emitting output devices (e.g., display screens, or LEDs) that are responsive to instructions from device 110-A relating to the manner and intensity of light discharged, [0050-0052]).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Angelhag, Goldfarb, Teicher, DeLeon combination as applied to claims above and further in view of Izadi et al. (U.S. Patent No. 7,884,734), in view of Yu et al. (U.S. Patent Publication No. 2009/0067846)

Regarding claim 21, the combination does not explicitly teach, however, Izadi teaches generating an optical representation, wherein the optical representation configured to be transmitted in one or more colors, brightness, lightness, and intensities; transmitting, through the light indicators associated with the first wireless device, the optical representation; obtaining, by the wireless transceiver of the first wireless device and in response to one of a user input or a sensor input captured by the second wireless device, a second user input from the second wireless device; comparing, by the pairing component, the second user input with the optical representation; and in response to determining that the second user input matches with the optical representation, sending, by the wireless transceiver and the pairing component, a 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Izadi, in order to efficiently select the correct device, (Izadi, background). 
The combination does not explicitly teach security token, however Yu teaches The user may then transfer a portion (token) of those purchase minutes to another cell phone (second device) via the optical link. The second device presents the token information to the carrier and the carrier allocates the minutes to the second user's account, [0081].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Yu, in order to transfer data in secure manner.


Allowable Subject Matter

Claims 1-18 are allowed over the prior art. The Examiner hereby emphasizes Applicant's Remarks filed 12/18/2019 and 10/15/2021.
Additionally, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an 

Response to Arguments
Applicant’s arguments and amendments with respect to claims 5-13 have been considered and persuasive. Claims 5-13 are allowed.
 Applicant’s arguments and amendments with respect to claims 19-21, 26-29 have been considered and are not persuasive. 
Applicant argues that the prior art does not teach “an optical representation of the alphanumeric authentication data associated with the first device and generated by a display control component of the first device and transmitted by the display component of the first device as one or more light signals..”, “alphanumeric authentication data capable of establishing a wireless communication channel for exchange of information between a first device corresponding to a payment object reader and a second device”.
Examiner does not agree and shows that the combination of references teaches the above limitation. Examiner points out that claim 19 recites alphanumeric authentication data being capable of establishing a communication and in response to determining optical alphanumeric authentication data the processor sends a permission to establish the wireless communication. The Examiner does not read the claims that the “alphanumeric authentication data establishes the communication” only that input 
Angelhag teaches an individual indicia is associated with a first device having a predetermined identity and being connectable to a second device. The indicia is output in a manner that is observable by a user in response to the first device being selected for connection to the second device, see abstract. Examiner turns to Teicher to teach authentication processor 13 generates a challenge string, preferably using a random number generator, to be transmitted by wireless transmitter 14 for reception by receivers 33 of tags 22….The image read by scanner 16 from tag 22 contains the symbols displayed on both changeable screen 35 and fixed image 36. ID register 32 contains identification data of tag 22, as well as a secret key that is unknown to third parties and takes part in calculating the response string displayed on changeable screen 35. Changeable screen 35 will preferably use LCD or LED elements, Col.7 ln 49-67, FIGS. 5B–C illustrate an exemplary representation of the tag's fixed ID number “0062325”, by the slice colors white, white, green, blue, yellow, blue and purple, using the red color in slice 201, Fig. 5; (an optical representation of the alphanumeric authentication data associated with the first device and generated by a display control component of the first device and transmitted by the display component of the first device as one or more light signals)…authentication device 11 operates its scanner 16 to scan scene 21, and image processor 15 is employed to identify tag 22 and transform the displayed symbols thereon into a readout string of digital ASCII characters, Col.7 ln 49-67; regular alphanumeric characters can be also used, in which case image processor 15 needs to include OCR (optical character recognition) capabilities, Col.7 ln 20-22; See Fig. 24 for 7-segment LCD or LED display changeable screen 552. DeLeon teaches the interface 951 may comprise a camera and image recognizing techniques for recognizing a pattern on the card 903. An expected pattern may be compared with an image obtained from the camera to determine an orientation of the card, [0072]. Deleon teaches sending, by the wireless transceiver and the pairing component, a permission to the second wireless device to establish a wireless communication channel between the first wireless device and the second wireless device for exchange of information, [0036, 0052-0053]; once identified, mobile device 110-A may then initiate visual indicator patterns in each identified device (act 410). As described above, available devices may include light-emitting output devices (e.g., display screens, or LEDs) that are responsive to instructions from device 110-A relating to the manner and intensity of light discharged, [0050-0052].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MILENA RACIC/Patent Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627